DEFERRAL OF INTEREST AGREEMENT  

THIS AGREEMENT made the 30th day of October, 2008.

BETWEEN:

STAR RESORTS DEVELOPMENT INC., a corporation incorporated under the laws of the
State of Nevada

(“Star Resorts”)

 

AND:

BLUE MINT EXPLORATION INC., a private corporation

(“Blue Mint”)

 

WHEREAS:

A.           Pursuant to a Convertible Promissory Note dated February 19, 2008
in the principal amount of US$500,000, a Convertible Promissory Note dated April
3, 2008 in the principal amount of US$500,000 and a Convertible Promissory Note
dated May 22, 2008 in the principal amount of US$300,000 (each, a “Note” and
collectively, the “Notes”), Blue Mint has paid to Star Resorts an aggregate
amount of US$1,300,000;

B.            Pursuant to Section 1 of each Note, Star Resorts agreed to pay
Blue Mint interest on the Notes at the rate of 9% per annum (the “Interest”),
which such Interest was to be payable on each Note semi-annually, beginning on
the first day of the first month following 180 days from the date of each
respective Note, with subsequent payments being due and payable on the first day
of the month every six months thereafter (the “Interest Payment Dates”); and

C.            Blue Mint and Star Resorts wish to suspend the payment of Interest
on each of the Notes until such date as shall be mutually determined by the
parties hereto.

NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.

Payment of the Interest is suspended effective as of the date of this Agreement
until such date as shall be mutually determined by the parties.

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

2.

The provisions of this Agreement shall govern the relationship of Blue Mint and
Star Resorts with respect to payment of the Interest until such date as the
parties mutually agree that Star Resorts shall recommence payment of the
Interest as evidenced by execution by each of the parties of a Notice to
Recommence Interest Payments (the “Notice”), substantially in the form attached
hereto as Schedule “A”.

3.

Blue Mint shall not treat Star Resort’s failure to make Interest Payments on any
Interest Payment Dates between the date of this Agreement and the date set out
in the Notice as constituting an Event of Default pursuant to Section 7(a) of
the Notes.

4.

Upon execution of the Notice, the terms of the Notes related to the payment of
Interest shall supersede the terms of this Agreement.

5.

Blue Mint and Star Resorts each acknowledge and agree that all provisions of the
Notes that are not suspended by this Agreement remain in full force and effect.

6.

All capitalized terms used in this Agreement and not otherwise defined herein
shall have the meanings ascribed to such terms in the Notes.

7.

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

8.

Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date first set forth above.

9.

In the event that one or more provisions of this Agreement shall for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement, but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

10.

This Agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of Florida.
Any action to enforce this Note shall be in the federal or state courts of
Florida situated in Miami-Dade County.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

BLUE MINT EXPLORATION INC.

 

Per: /s/ Roger Knox

 

Authorized Signatory

 

STAR RESORTS DEVELOPMENT INC.

 

Per: /s/ Alejandro Aparicio

 

Alejandro Aparicio, Chief Executive Officer

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

SCHEDULE A

Notice to Recommence Interest Payments

In accordance with the provisions of the Amendment to Convertible Promissory
Notes (the “Agreement”) entered into between Star Resorts Development Inc.
(“Star Resorts”) and Blue Mint Exploration Inc. (“Blue Mint”) as of October 30,
2008, the parties hereby agree that Star Resorts shall recommence interest
payments to Blue Mint in accordance with the terms of the Notes (as defined in
the Agreement) effective as of _________________________.

 

BLUE MINT EXPLORATION INC.

STAR RESORTS DEVELOPMENT INC.

 

 

Per: /s/ Roger Knox_______

Per: ________________________________

 

Authorized Signatory

Authorized Signatory

 

 

 

 

 

 